            Case 3:14-cv-04785-EMC Document 182 Filed 08/23/19 Page 1 of 3




1    ALDEN F. ABBOTT                          Jeffrey M. Tillotson (SBN 139372)
     General Counsel                          TILLOTSON LAW
2                                             1807 Ross Avenue, Suite 325
     EVAN ROSE, Cal. Bar No. 253478           Dallas, TX 75201
3    MATTHEW D. GOLD, N.Y. Bar No. 2073963 Telephone: (214) 382-3040
     LAURA FREMONT, Cal. Bar No. 159670       jtillotson@TillotsonLaw.com
4    EMILY COPE BURTON, Cal. Bar No. 221127
     COLIN HECTOR, Cal. Bar No. 281795        Pete Marketos (pro hac vice)
5    901 Market Street, Suite 570             REESE MARKETOS LLP
     San Francisco, CA 94103                  750 North Saint Paul Street, Suite 600
6    Email: erose@ftc.gov; mgold@ftc.gov;     Dallas, TX 75201
     lfremont@ftc.gov; eburton@ftc.gov;       Telephone: (214) 382-9810
7    chector@ftc.gov                          pete.marketos@rm-firm.com
     Tel: (415) 848-5100; Fax: (415) 848-5184
8                                             Michael K. Kellogg (pro hac vice)
     MARICELA SEGURA, Cal. Bar No. 225999     Mark C. Hansen (pro hac vice)
9    D. EMILY WU, Cal. Bar No. 293670         KELLOGG, HANSEN, TODD,
     10990 Wilshire Blvd., Suite 400          FIGEL & FREDERICK P.L.L.C.
10   Los Angeles, CA 90024                    1615 M Street, NW, Suite 400
11   Email: msegura@ftc.gov; ewu@ftc.gov      Washington, DC 20036
     Tel: (310) 824-4343; Fax: (310) 824-4380 Telephone: (202) 326-7900
12                                            mkellogg@kellogghansen.com
     MICHAEL J. DAVIS, N.Y. Bar No. 3049095   mhansen@kellogghansen.com
13   600 Pennsylvania Ave., NW
     Mail Drop CC-10528                       Ryan M. Sandrock, SBN 251781
14   Washington, DC 20580                     SIDLEY AUSTIN LLP
     Email: mdavis@ftc.gov                    555 California Street, Suite 2000
15   Tel: (202) 326-2458; Fax: (202) 326-3259 San Francisco, CA 94104
                                              Telephone: (415) 772-1200
16   Attorneys for Plaintiff                  Email: rsandrock@sidley.com
     FEDERAL TRADE COMMISSION
17                                            Attorneys for Defendant
                                              AT&T MOBILITY LLC
18
19                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
20                              SAN FRANCISCO DIVISION
21
     FEDERAL TRADE COMMISSION,                    Case No. 14-cv-04785-EMC
22
         Plaintiff,                               STIPULATED REQUEST AND
23                                                [PROPOSED] ORDER FOR FURTHER
                 v.                               STAY OF DISCOVERY
24
     AT&T MOBILITY LLC, a limited liability
25   company,
26       Defendant.
27
28
               STIPULATED REQUEST & [PROPOSED] ORDER FOR FURTHER STAY OF DISCOVERY
                                         14-cv-04785-EMC
              Case 3:14-cv-04785-EMC Document 182 Filed 08/23/19 Page 2 of 3




1           Pursuant to Civ. L.R. 6-1, 6-2, and 7-12, Plaintiff Federal Trade Commission (“FTC”)
2    and Defendant AT&T Mobility LLC (“AT&T”) hereby stipulate to and request a stay of
3    discovery through November 21, 2019. The facts underlying this requested stay are set forth in
4    the declaration accompanying this stipulated request.
5           On August 2, 2019, the parties notified the Court that they had reached an agreement in
6    principle on injunctive provisions and the amount of monetary relief. Dkt. #179. The parties
7    requested a stay until August 23 for the purposes of (1) finalizing the order provisions related to
8    the administration of consumer redress and (2) securing final approval of the settlement
9    agreement from AT&T. Id. The Court granted the parties’ request for a stay. Dkt. #181.
10          The parties have now finalized the redress administration provisions and secured
11   AT&T’s final approval of the settlement agreement. Accordingly, the parties request that the
12   Court grant a 90-day stay, through November 21, to provide the FTC’s Commissioners with an
13   opportunity to review and vote on the proposed settlement. The parties will notify the Court
14   once the FTC’s Commissioners have voted on the proposed settlement.
15          The Court has previously issued the following orders granting stipulated requests to
16   change time:
17               Request to extend the deadlines to file the motion to dismiss and the opposition
18                  and reply thereto (Dkt. #26);
19               Request to extend the deadline to file AT&T’s answer (Dkt. #58);
20               Request to extend the deadline to file a joint proposal for phased discovery
21                  (Dkt. #103);
22                 Requests to postpone the CMC, primarily in connection with appellate review in
23                  this matter (Dkt. #117, 119, 121, 123, 127, 130, 133, 138, 161);
24                 Request to stay all deadlines in this case in connection with the lapse in
25                  appropriated funding for the FTC (Dkt. #164); and
26
27
28
                                                      2
                STIPULATED REQUEST & [PROPOSED] ORDER FOR FURTHER STAY OF DISCOVERY
                                          14-cv-04785-EMC
             Case 3:14-cv-04785-EMC Document 182 Filed 08/23/19 Page 3 of 3




1                  Request to stay discovery to finalize settlement provisions related to the
2                   administration of consumer redress and secure final approval of the settlement
3                   agreement from AT&T (Dkt. #181).
4
5                                                  Respectfully submitted,
6           Dated: August 23, 2019                        /s/ Evan Rose
                                                   Evan Rose
7                                                  Matthew D. Gold
8                                                  Laura Fremont
                                                   Maricela Segura
9                                                  Emily Cope Burton
                                                   Michael J. Davis
10                                                 D. Emily Wu
11                                                 Colin Hector

12                                                 Attorneys for Plaintiff
                                                   FEDERAL TRADE COMMISSION
13
14           (The filer attests that concurrence in the filing of this document has been obtained from
     the other signatory.)
15
                                                           /s/ Peter D. Marketos
16                                                 Peter D. Marketos
17                                                 Jeffrey M. Tillotson

18                                                 Counsel for Defendant
                                                   AT&T MOBILITY LLC
19
20
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
21
22
23   DATED: _________________                      ________________________________
                                                   HONORABLE EDWARD M. CHEN
24                                                 UNITED STATES DISTRICT COURT JUDGE
                                                   NORTHERN DISTRICT OF CALIFORNIA
25
26
27
28
                                                      3
                STIPULATED REQUEST & [PROPOSED] ORDER FOR FURTHER STAY OF DISCOVERY
                                          14-cv-04785-EMC
